        Case 3:19-cv-07651-EMC Document 196 Filed 08/12/20 Page 1 of 5



 1

 2

 3

 4

 5

 6

 7

 8

 9

10                                  UNITED STATES DISTRICT COURT

11                                 NORTHERN DISTRICT OF CALIFORNIA

12

13 INTEL CORPORATION and APPLE INC.,               Case No. 3:19-cv-07651-EMC

14                   Plaintiffs,                   STIPULATION AND [PROPOSED]
                                                   ORDER TO EXTEND DEADLINES TO
15              v.                                 RESPOND TO THE FIRST AMENDED
                                                   COMPLAINT AND SET BRIEFING
16 FORTRESS INVESTMENT GROUP LLC,                  SCHEDULE ON RESPONSIVE MOTIONS
   FORTRESS CREDIT CO. LLC, UNILOC
17 2017 LLC, UNILOC USA, INC., UNILOC
   LUXEMBOURG S.A.R.L., VLSI
18 TECHNOLOGY LLC, INVT SPE LLC,
   INVENTERGY GLOBAL, INC., IXI IP, LLC,
19 and SEVEN NETWORKS, LLC,

20                   Defendants.

21

22

23

24

25

26

27

28
                                                             STIPULATION AND [PROPOSED] ORDER TO EXTEND
                                                                   DEADLINES TO RESPOND TO THE AMENDED
                                                                                                 COMPLAINT
                                                                                  Case No. 3:19-cv-07651-EMC
     10868839
        Case 3:19-cv-07651-EMC Document 196 Filed 08/12/20 Page 2 of 5



 1              Pursuant to Civil Local Rules 6-1 and 6-2, plaintiffs Intel Corporation and Apple Inc.

 2 (collectively, “Plaintiffs”) and defendants Fortress Investment Group LLC, Fortress Credit Co.

 3 LLC, Uniloc 2017 LLC, Uniloc USA, Inc., Uniloc Luxembourg S.A.R.L., VLSI Technology LLC,

 4 Inventergy Global, Inc., INVT SPE LLC, IXI IP, LLC, and Seven Networks, LLC (collectively,

 5 “Defendants”) by and through their undersigned counsel hereby stipulate as follows:

 6              WHEREAS, on August 4, 2020, Plaintiffs filed a first amended complaint (the “FAC”) in

 7 the above captioned matter (Dkt. 192);

 8              WHEREAS, the parties have met and conferred over a stipulation to extend Defendants’

 9 deadlines to respond to the FAC;

10              WHEREAS, Defendants anticipate that they may respond to the FAC by way of motions to

11 dismiss and strike, and the parties have agreed on a briefing schedule that will govern such motion

12 practice, subject to Court approval;

13              WHEREAS, neither the parties’ proposed extension of Defendants’ deadlines to respond to

14 the FAC nor the proposed briefing schedule will change or alter the date of any event or deadline

15 already fixed by Court order;

16              IT IS HEREBY STIPULATED AND AGREED by and between the parties, subject to the

17 Court’s approval:

18              1.     Defendants’ deadlines to answer or otherwise respond to Plaintiffs’ FAC are

19                     extended through and including September 15, 2020;

20              2.     If Defendants respond by way of motion practice, Plaintiffs may oppose by October

21                     27, 2020 and Defendants may reply by November 17, 2020.

22 //
                3.    Hearing on motion set for December 17, 2020 at 1:30 PM.
23 //

24 //

25 //

26 //

27 //

28
                                                                        STIPULATION AND [PROPOSED] ORDER TO EXTEND
                                                                              DEADLINES TO RESPOND TO THE AMENDED
                                                                                                            COMPLAINT
     10868839                                           -1-                                  Case No. 3:19-cv-07651-EMC
        Case 3:19-cv-07651-EMC Document 196 Filed 08/12/20 Page 3 of 5



 1 IT IS SO STIPULATED.

 2 Dated: August 11, 2020                         Respectfully submitted,

 3

 4    By: /s/ A. Matthew Ashley                   By: /s/ Mark D. Selwyn
 5       A. Matthew Ashley                           Mark D. Selwyn (SBN 244180)
         Counsel for Defendants                      mark.selwyn@wilmerhale.com
 6       FORTRESS INVESTMENT GROUP                   WILMER CUTLER PICKERING
         LLC, FORTRESS CREDIT CO. LLC,                  HALE AND DORR LLP
 7       VLSI TECHNOLOGY LLC                         950 Page Mill Road
                                                     Palo Alto, CA 94304
 8                                                   Telephone: +1 650 858 6000
           /s/ Christopher A. Seidl                  Facsimile: +1 650 858 6100
 9         Christopher A. Seidl (pro hac vice)
           CSeidl@RobinsKaplan.com                     William F. Lee (pro hac vice)
10         ROBINS KAPLAN LLP                           william.lee@wilmerhale.com
           800 LaSalle Avenue, Suite 2800              Joseph J. Mueller (pro hac vice)
11         Minneapolis, MN 55402                       joseph.mueller@wilmerhale.com
           Telephone: 612 349 8468                     Timothy Syrett (pro hac vice)
12         Facsimile: 612 339-4181                     timothy.syrett@wilmerhale.com
           Counsel for Defendants                      WILMER CUTLER PICKERING
13         INVT SPE LLC                                  HALE AND DORR LLP
           INVENTERGY GLOBAL, INC.                     60 State Street
14                                                     Boston, MA 02109
                                                       Telephone: +1 617 526 6000
15         /s/ Jason D. Cassady                        Facsimile: +1 617 526 5000
           Jason D. Cassady (pro hac vice)
16         jcassady@caldwellcc.com                     Leon B. Greenfield (pro hac vice)
           CALDWELL CASSADY & CURRY                    leon.greenfield@wilmerhale.com
17         2121 N. Pearl Street, Suite 1200            Amanda L. Major (pro hac vice)
           Dallas, TX 75201                            amanda.major@wilmerhale.com
18         Telephone: 214 888-4841                     WILMER CUTLER PICKERING
           Facsimile: 214-888-4849                       HALE AND DORR LLP
19         Counsel for Defendant                       1875 Pennsylvania Avenue, N.W.
           IXI IP, LLC                                 Washington, DC 20006
20                                                     Telephone: +1 202 663 6000
                                                       Facsimile: +1 202 663 6363
21         /s/ James J. Foster
           James J. Foster                             Attorneys for Plaintiffs
22         jfoster@princelobel.com                     INTEL CORPORATION and APPLE INC.
           PRINCE LOBEL TYE LLP
23         One International Place, Suite 3700
           Boston, MA 02110
24         Telephone: 617 456-8022
           Facsimile: 617 456-8100
25         Counsel for Defendant
           UNILOC 2017 LLC
26         //
           //
27         //
           //
28         //

                                                                 STIPULATION AND [PROPOSED] ORDER TO EXTEND
                                                                       DEADLINES TO RESPOND TO THE AMENDED
                                                                                                     COMPLAINT
     10868839                                    -2-                                  Case No. 3:19-cv-07651-EMC
        Case 3:19-cv-07651-EMC Document 196 Filed 08/12/20 Page 4 of 5



 1
           /s/ Daniel. R. Shulman
 2         Daniel R. Shulman (pro hac vice)
           dan@shulmanbuske.com
 3         SHULMAN & BUSKE PLLC
           126 North Third Street, Suite 402
 4         Minneapolis, MN 55401
           Telephone: 612 870 7410
 5         Counsel for Defendants
           UNILOC LUXEMBOURG S.A.R.L.
 6         UNILOC USA, INC

 7
           /s/ Dean C. Eyler
 8         Dean C. Eyler (pro hac vice)
           dean.eyler@lathropgpm.com
 9         LATHROP GPM LLP
           500 IDS Center
10         80 South 8th Street
           Minneapolis, MN 55402
11         Telephone: 612 632-3335
           Facsimile: 612 632-4000
12         Counsel for Defendants
           UNILOC LUXEMBOURG S.A.R.L.
13         UNILOC USA, INC

14
           /s/ Samuel F. Baxter
15         Samuel F. Baxter (pro hac vice)
           sbaxter@mckoolsmith.com
16         John Briody (pro hac vice)
           jbriody@mckoolsmith.com
17         MCKOOL SMITH
           104 East Houston, Suite 100
18         Marshall, TX 75670
           Telephone: 903 923-9001
19         Facsimile: 903 923-9099

20         One Manhattan West
           395 9th Avenue, 50th Floor
21         New York, NY 10001-8603
           Telephone: 212.402.9438
22         Counsel for Defendant
           SEVEN NETWORKS, LLC
23

24

25

26

27

28
                                                       STIPULATION AND [PROPOSED] ORDER TO EXTEND
                                                             DEADLINES TO RESPOND TO THE AMENDED
                                                                                           COMPLAINT
     10868839                                  -3-                          Case No. 3:19-cv-07651-EMC
        Case 3:19-cv-07651-EMC Document 196 Filed 08/12/20 Page 5 of 5



 1                                                   ORDER

 2              Pursuant to stipulation, IT IS SO ORDERED.

 3

 4 DATED: August 12, 2020                         ___________________________________
                                                        The Honorable Edward M. Chen
 5                                                      United States District Judge
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                                STIPULATION AND [PROPOSED] ORDER TO EXTEND
                                                                      DEADLINES TO RESPOND TO THE AMENDED
                                                                                                    COMPLAINT
     10868839                                       -4-                              Case No. 3:19-cv-07651-EMC
